Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 1 of 18 PageID #: 8416




                                                                                               C/M

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                     :
                                                               :   MEMORANDUM
                                                               :   DECISION AND ORDER
                        - against -                            :
                                                               :   10-cr-0019 (BMC)
                                                               :   19-cv-2371 (BMC)
 ADIS MEDUNJANIN,                                              :   20-cv-2755 (BMC)
                                                               :
                                      Defendant.               :
                                                               :
 -----------------------------------------------------------   X


COGAN, District Judge.

        Before me is defendant’s amended motion for habeas corpus relief under 28 U.S.C. §

2255. Defendant argues that (i) his conviction on two counts of the indictment under 18 U.S.C.

§ 924(c) should be vacated in light of recent Supreme Court precedent; (ii) his “enhanced”

sentence for those two § 924(c) counts should be vacated; (iii) placing the § 924(c) counts before

the jury unduly prejudiced his trial on the other counts; and (iv) he was denied effective cross-

examination of the government’s expert witness because the government failed to disclose

classified discovery that would have revealed the expert’s bias in favor of the government.

        For the reasons described below, defendant’s motion is granted in part and denied in part.

Defendant’s conviction on Count Nine of the indictment – possessing a destructive device in

furtherance of the crimes of violence charged in Counts Two and Five, in violation of 18 U.S.C.

§ 924(c) – is vacated, but his conviction on the other § 924(c) count, Count Eleven, remains

valid. I will enter an amended judgment reflecting the vacatur of Count Nine and changing
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 2 of 18 PageID #: 8417




defendant’s term of imprisonment to 30 years’ imprisonment on Count Eleven to run consecutive

to a total of 65 years’ imprisonment on the underlying counts.

                                        BACKGROUND

       In 2008, defendant and two other individuals traveled to Pakistan with the intent to join

the Taliban and kill American soldiers in Afghanistan. They received military training from al-

Qaeda leaders who encouraged them to return to the United States to conduct suicide attacks. In

2009, the three men met in New York City and agreed to conduct a coordinated suicide bombing

attack on the New York City subway system. These events culminated in defendant’s arrest in

January 2010 after he drove to the Whitestone Expressway in Queens, New York, and

deliberately caused a high-speed collision with another car, attempting to trigger an explosion to

kill himself and others.

       After a three-week trial, the jury convicted defendant on all counts charged in the

superseding indictment: (1) conspiracy to use weapons of mass destruction against persons or

property in the United States, in violation of 18 U.S.C. § 2332a(a)(2) (Count One); (2)

conspiracy to commit murder abroad, in violation of 18 U.S.C. § 956(a)(1) (Count Two); (3)

providing material support to al-Qaeda, in violation of 18 U.S.C. § 2339B (Count Three); (4)

conspiring to provide material support to al-Qaeda, in violation of 18 U.S.C. § 2339B (Count

Four); (5) receiving military-type training from al-Qaeda, in violation of 18 U.S.C. § 2339D

(Count Five); (6) conspiring to commit an act of terrorism transcending national boundaries, in

violation of 18 U.S.C. § 2332b(a) (Count Seven); (7) attempting to commit an act of terrorism

transcending national boundaries, in violation of 18 U.S.C. § 2332b(a) (Count Eight); (8)

possessing a destructive device in furtherance of the crimes of violence charged in Counts Two

and Five, in violation of 18 U.S.C. § 924(c) (Count Nine); and (9) possessing a destructive



                                                2
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 3 of 18 PageID #: 8418




device in furtherance of the crimes of violence charged in Counts One, Three, Four, Seven and

Eight, in violation of 18 U.S.C. § 924(c) (Count Eleven).

       On November 26, 2012, Judge Gleeson sentenced defendant to 65 years’ imprisonment

on Counts One, Two, Seven and Eight; 15 years’ imprisonment on Counts Three and Four; 10

years’ imprisonment on Count Five; 30 years’ imprisonment on Count Nine; and life

imprisonment on Count Eleven. The sentences on Counts One, Two, Three, Four, Five, Seven

and Eight were imposed to run concurrently. The sentences on the two Section 924(c) counts

(Counts Nine and Eleven) were imposed to run consecutively to the other counts and to each

other, for a total of life imprisonment plus 95 years.

       Defendant appealed his conviction, arguing principally that Judge Dearie (who handled

the case prior to Judge Gleeson) erred in denying plaintiff’s pretrial motion to suppress his post-

arrest statements on the grounds that the questioning by the government violated his rights under

Miranda v. Arizona, 384 U.S. 436 (1966), his Sixth Amendment right to counsel and his Fifth

Amendment right to due process. The Second Circuit affirmed the judgment. See United States

v. Medunjanin, 752 F.3d 576 (2d Cir. 2014).

       In 2018, defendant filed a motion to file a successive petition for habeas relief under 28

U.S.C. § 2255 with the Second Circuit. The Second Circuit stayed the motion and defendant

thereafter filed his first motion for habeas relief with this Court. The Second Circuit then denied

the motion before it as unnecessary, explaining that the proposed § 2255 motion would not be

successive because the “district court docket does not reflect the filing of any prior § 2255

motion by Petitioner, and a § 2255 motion filed in that court after the present proceeding was

commenced remains pending.” The Second Circuit transferred the proceedings to this Court and

defendant’s § 2255 motions are considered together here.



                                                  3
 Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 4 of 18 PageID #: 8419




             Because the government conceded in its response that one count of defendant’s

 conviction must be vacated, I scheduled a resentencing, which has been delayed due to the

 COVID-19 pandemic. Defendant filed a motion to appoint counsel to assist in his resentencing.

                                                     DISCUSSION

I.       Defendant’s challenge to Count Nine and Count Eleven

             Defendant argues that, because the Supreme Court has found the residual clause of 18

     U.S.C. § 924(c)(3)(B) to be unconstitutionally vague, his convictions for Count Nine and Count

 Eleven must be vacated. The government concedes that defendant’s conviction for Count Nine

 should be vacated but argues that the conviction for Count 11 remains valid.

             A.       18 U.S.C. § 924(c)

             Section 924(c) of Title 18 imposes a mandatory consecutive term of imprisonment when

 a defendant uses or carries a firearm or destructive device during, or possesses a firearm or

 destructive device in furtherance of, a crime of violence or drug trafficking crime. A crime of

 violence is a federal felony that:

                      (A) has as an element the use, attempted use, or threatened use of
                      physical force against the person or property of another, or

                      (B) that by its nature, involves a substantial risk that physical force
                      against the person or property of another may be used in the course
                      of committing the offense.

 18 U.S.C. § 924(c)(3). The first clause is known as the “elements clause” or “force clause,” and

 the second the “residual clause” or “risk-of-force clause.”

             In United States v. Davis, 139 S. Ct. 2319 (2019), the Supreme Court held that § 924(c)’s

 residual clause is unconstitutionally vague. 1 The Davis decision thus abrogated the Second


 1
      The Supreme Court had previously held that the similarly worded residual clauses in 18 U.S.C. § 16(b)’s definition
     of “crime of violence” and 18 U.S.C. § 924(e)(2)(B)’s definition of “violent felony” were unconstitutionally vague.
     See generally Sessions v. Dimaya, 138 S. Ct. 1204 (2018); Johnson v. United States, 576 U.S. 591 (2015).

                                                             4
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 5 of 18 PageID #: 8420




Circuit’s prior holding in United States v. Barrett, 903 F.3d 166 (2d Cir. 2018), vacated 139 S.

Ct. 2774 (2019), that applying a conduct-specific approach to § 924(c)’s residual clause avoids

constitutional concerns and saves the clause, and implicitly abrogated Barrett’s alternative

holding that a conspiracy to commit a crime of violence is itself a crime of violence under the

residual clause. See generally United States v. Barrett, 937 F.3d 126 (2d Cir. 2019).

       By contrast, the “traditional, elements only, categorial approach” in § 924(c)’s elements

clause was not at issue in Davis. See Barrett, 937 F.3d at 128. Thus, Davis did not impact the

Second Circuit’s interpretation of 924(c)’s elements clause, as set out in United States v. Hill,

890 F.3d 51 (2d Cir. 2018).

       In Hill, the Second Circuit considered whether Hobbs Act robbery categorically failed to

constitute a crime of violence under the elements clause, § 924(c)(3)(A). “Under the categorical

approach, courts identify ‘the minimum criminal conduct necessary for conviction under a

particular statute.’” Hill, 890 F.3d at 55 (citation omitted). In doing so, courts look only to the

statutory definitions – i.e., the elements – of the offense, and not to the particular underlying

facts. See id. In employing this approach, “there must be ‘a realistic probability, not a

theoretical possibility,’ that the statute at issue could be applied to conduct that does not

constitute a crime of violence.” Id. at 56 (quoting Gonzales v. Duenas-Alvarez, 549 U.S. 183,

193 (2007)).

       In a “narrow range of cases,” courts may apply the “modified categorical approach” to

determine whether a conviction is for a crime of violence, in which the court looks “beyond the

statutory elements to the ‘charging paper and jury instructions’ used in a case.” Descamps v.

United States, 570 U.S. 254, 261 (2013). The modified approach is not an exception, but merely




                                                  5
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 6 of 18 PageID #: 8421




a tool for implementing the categorical approach when a defendant is convicted of violating a

divisible statute. Id. at 263.

        To evaluate whether an underlying offense constitutes a crime of violence under §

924(c)’s elements clause, it is necessary to understand the meaning of “physical force” in the

statute. In Johnson v. United States, 559 U.S. 133 (2010), the Supreme Court analyzed §

924(e)(1)’s similarly worded elements clause, which states that a “violent felony” has “as an

element the use, attempted use, or threatened use of physical force against the person of

another.” The Court interpreted “physical force” in this context as “violent force – i.e., force

capable of causing physical pain or injury to another person.” Johnson, 559 U.S. at 140. The

similar wording of the elements clauses of § 924(e)(2)(B) and § 924(c)(3) informs my conclusion

that the “physical force” required for the latter is also violent force capable of causing physical

pain or injury to another. See United States v. Tabb, 949 F.3d 81, 84 (2d Cir. 2020) (noting that

where statutory clauses contain identical language, “cases interpreting the clause in one statute

are highly persuasive in interpreting the other statute”); Hill, 890 F.3d at 58 (assuming, without

deciding, that Johnson’s definition of physical force applies to § 924(c)’s elements clause);

Rizzuto v. United States, No. 16-CV-3557, 2019 WL 3219156, at *2 (E.D.N.Y. July 17, 2019)

(applying Johnson’s definition to § 924(c)’s elements clause).

        B.      Count Nine

        Defendant’s conviction for Count Nine is premised on his convictions on two underlying

predicate crimes: conspiracy to commit murder abroad, in violation of 18 U.S.C. § 956(a)(1)

(Count Two); and receiving military-type training from al-Qaeda, in violation of 18 U.S.C. §

2339D (Count Five). The government concedes that these crimes qualified as crimes of violence




                                                  6
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 7 of 18 PageID #: 8422




only under § 924(c)’s residual clause and that defendant’s conviction for Count Nine should be

vacated.

         C.       Count Eleven

         Defendant’s conviction for Count Eleven is premised on his convictions on five

underlying predicate crimes: conspiracy to use weapons of mass destruction against persons or

property in the United States, in violation of 18 U.S.C. § 2332a(a)(2) (Count One); providing

material support to al-Qaeda, in violation of 18 U.S.C. § 2339B (Count Three); conspiring to

provide material support to al-Qaeda, in violation of 18 U.S.C. § 2339B (Count Four); conspiring

to commit an act of terrorism transcending national boundaries, in violation of 18 U.S.C. §

2332b(a) (Count Seven); and attempting to commit an act of terrorism transcending national

boundaries, in violation of 18 U.S.C. § 2332b(a) (Count Eight). The government argues that

defendant’s petition to vacate Count Eleven should be denied because the underlying offense in

Count Eight, attempting to commit an act of terrorism transcending national boundaries, is a

predicate crime of violence under § 924(c)’s elements clause.

         The statute prohibiting acts of terrorism transcending national boundaries, 18 U.S.C. §

2332b, is divisible because it sets out one or more elements of the offense in the alternative. 2

Accordingly, I apply the modified categorical approach and look beyond the statutory elements to

the charges and jury instructions used in this case. See Descamps, 570 U.S. at 261. The

indictment charged defendant with attempting to commit an act of terrorism transcending national

boundaries by “knowingly and intentionally” attempting to “kill, maim, commit an assault




2
 A defendant commits an offense under this statute if he “kills, kidnaps, maims, commits an assault resulting in
serious bodily injury, or assaults with a dangerous weapon any person within the United States” or “creates a
substantial risk of serious bodily injury to any other person by destroying or damaging any structure, conveyance, or
other real or personal property within the United States,” among other elements. 18 U.S.C. § 2332b(a).


                                                          7
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 8 of 18 PageID #: 8423




resulting in serious bodily injury and assault with a dangerous weapon one or more persons within

the United States, in violation of Sections 120.05(1), 120.05(2) and 125.25(1) of the New York

State Penal Law.” The trial judge charged the jury that, to find the defendant guilty of Count

Eight, it needed to find that the government proved beyond a reasonable doubt that he “attempted

to kill, maim, commit an assault resulting in serious bodily injury to or assault with a dangerous

weapon one or more persons within the United States,” among other elements.

        Count Eight constitutes a crime of violence under § 923(c)’s elements clause. Each of

the relevant acts – killing, maiming, assault resulting in serious bodily injury, and assault with a

dangerous weapon – requires the use, attempted use, or threatened use of physical force, as does

attempting to commit any of these acts. 3

        First, murder is a crime of violence under § 923(c)’s elements clause. Count Eight

charged that one of the acts constituting an act of terrorism transcending national boundaries was

an attempt to kill, in violation of N.Y. Penal Law § 125.25(1). This section provides that a person

is guilty of murder in the second degree when “[w]ith the intent to cause the death of another

person, he causes the death of such person or of a third person.” Murder in any degree is a crime

of violence under the elements clause because “murder, no matter the degree, entails a ‘use . . . of

physical force’ sufficient to trigger the elements clause of § 924(c).” United States v. Russell,

No. 05-CR-401, 2018 WL 3213274, at *3 (E.D.N.Y. June 29, 2018). This is the case even though

a defendant can murder by omission, such as by withholding food to starve someone, because the

“use of physical force can encompass acts undertaken to cause physical harm, even when the

harm occurs indirectly.” United States v. Sierra, 782 F. App’x 16, 20 (2d Cir. 2019) (quoting



3
 I disagree with the government’s contention that an attempt to commit a crime of violence is necessarily a crime of
violence itself, see generally United States v. Culbert, No. 19-CR-613, 2020 WL 1849692 (E.D.N.Y. Apr. 13, 2020),
but that is the case here.

                                                         8
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 9 of 18 PageID #: 8424




Hill, 890 F.3d at 60); see generally United States v. Castleman, 572 U.S. 157 (2014); United

States v. Peeples, 879 F.3d 282 (8th Cir. 2018).

        Attempted murder is similarly a crime of violence. The Second Circuit has “repeatedly

treated it as self-evident that under New York law ‘attempted murder is a crime unmistakably

involving an attempted use of physical force.’” Sierra, 782 F. App’x at 20 (citing United States v.

Praddy, 729 F. App’x 21, 24 (2d Cir. 2018), and United States v. Scott, 681 F. App’x 89, 94-95

(2d Cir. 2017)). Because murder in the second degree requires a single violent action and result,

an attempt to murder necessarily also entails the use or attempted use of force. See Peeples, 879

F.3d at 287.

        Second, maiming is a crime of violence under § 923(c)’s elements clause. To maim is to

cause another a severe and permanent injury. See Maim, BLACK’S LAW DICTIONARY (11th ed.

2019). As with murder, maiming cannot be accomplished without the use of physical force. See

United States v. Autrey, 263 F. Supp. 3d 582, 590 (E.D. Va. 2017), aff’d, 744 F. App’x 165 (4th

Cir. 2018) (“Only lawyers could sincerely question whether ‘maiming’ is a ‘crime of violence.’”).

        Attempted maiming is similarly a crime of violence. Like murder, maiming has a single,

violent action and result encompassed in the crime. Necessarily, then, any person attempting to

maim must be directing his energies to take a substantial step towards that violent and injurious

end. Thus, it is categorically certain that an attempt to maim involves the use, attempted use, or

threatened use of physical force.

        Third, assault resulting in serious bodily injury and assault with a deadly weapon are

crimes of violence under § 923(c)’s elements clause. Count Eight charged that the acts

constituting an act of terrorism transcending national boundaries included attempts to “commit an

assault resulting in serious bodily injury” and “assault with a dangerous weapon” in violation of



                                                   9
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 10 of 18 PageID #: 8425




N.Y. Penal Law §§ 120.05(1) and (2). Under § 120.05(1), a person is guilty of assault in the

second degree when “[w]ith intent to cause serious physical injury to another person, he causes

such injury to such person or to a third person.” Under § 120.05(2), a person is guilty of assault

in the second degree when “[w]ith intent to cause physical injury to another person, he causes

such injury to such person or to a third person by means of a deadly weapon or a dangerous

instrument.”

        Assault under N.Y. Penal Law § 120.05(1) is categorically a crime of violence under §

924(c)’s elements clause. The Second Circuit has suggested, and I agree, that intentionally

causing “serious physical injury” to another necessarily requires the use of violent physical force.

In Villanueva v. United States, 893 F.3d 123 (2d Cir. 2018), the Second Circuit noted that a third-

degree assault statute at issue in a prior case, Chrzanoski v. Ashcroft, 327 F.3d 188 (2d Cir.

2003), could not qualify as a ‘violent felony’ because the offense “required intent to cause only

‘physical injury,’ not ‘serious physical injury.’” Villanueva, 893 F.3d at 130 n.6. By contrast,

Villanueva’s first-degree assault conviction required an intent to cause “serious physical injury”

and “[t]hat latter element [was] necessary to make his offense a ‘violent felony.’” Id. Assault

under N.Y. Penal Law § 120.05(1) requires intent to cause “serious physical injury” and is thus a

crime of violence under § 924(c)’s elements clause.

        For the same reason that attempted maiming is a crime of violence, so too is attempted

second-degree assault under N.Y. Penal Law § 120.05(1). Any person attempting to cause

serious physical injury to another person necessarily has used, attempted to use, or threatened the

use of physical force.

        Similarly, both assault and attempted assault under N.Y. Penal Law § 120.05(2) are

categorically crimes of violence under § 924(c)’s elements clause. In Tabb, 949 F.3d 81, the



                                                 10
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 11 of 18 PageID #: 8426




Second Circuit held that attempted assault in the second degree under § 120.05(2) is a crime of

violence under U.S.S.G. § 4B1.2’s elements clause, and reiterated its prior holdings that the

attempted crime is a violent felony under 18 U.S.C. § 924(e)(2)’s elements clause, see United

States v. Walker, 442 F.3d 787 (2d Cir. 2006), and that the substantive crime is a crime of

violence under 18 U.S.C. § 16(a)’s elements clause, see Singh v. Barr, 939 F.3d 457 (2d Cir.

2019). See Tabb, 949 F.3d at 84-88. This is so even though the intent in § 120.05(2) is to cause

“physical injury” rather than “serious physical injury” because “the deadly weapon or dangerous

instrument element makes obvious that the statute requires the use of violent force.” Singh, 939

F.3d at 462; see also United States v. Smith, 813 F. App’x 662, 665 (2d Cir. 2020) (affirming §

924(c) conviction predicated on assault with a dangerous weapon in violation of N.Y. Penal Law

§ 120.05(2)). Further, “[t]o (attempt to) cause physical injury by means of a deadly weapon or

dangerous instrument is necessarily to (attempt to) use ‘physical force,’ on any reasonable

interpretation of that term.” Walker, 442 F.3d at 788. Thus, assault and attempted assault under

N.Y. Penal Law § 120.05(2) are crimes of violence under § 924(c)’s similarly worded elements

clause.

          Because attempting to commit an act of terrorism transcending national boundaries as

charged is categorically a crime of violence, defendant’s conviction on Count Eight is a predicate

offense for his § 924(c) conviction on Count Eleven.

          Count Eleven also charged defendant with aiding and abetting the use of a destructive

device, in violation of 18 U.S.C. § 2. The trial judge charged the jury that “if you find that the

government has proved that someone else committed the offense and also proved beyond a

reasonable doubt that the defendant aided and abetted that other person in the commission of the

offense, you may find the defendant guilty.” Whether defendant was convicted of using a



                                                  11
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 12 of 18 PageID #: 8427




destructive device or aiding and abetting the use of a destructive device does not impact the crime

of violence analysis under § 924(c) because aiders and abettors are “punishable as a principal.”

18 U.S.C. § 2; see Rosemond v. United States, 572 U.S. 65, 71 (2014) (“[T]hose who provide

knowing aid to persons committing federal crimes, with the intent to facilitate the crime, are

themselves committing a crime.”). Aiding and abetting is not a separate crime, but merely a

separate theory of liability. See Sessa v. United States, No. 20-CV-1957, 2020 WL 3451657, at

*5 (E.D.N.Y. June 24, 2020). Even if defendant merely aided and abetted another’s use of a

destructive device, the jury necessarily found that defendant intended to commit an act of

terrorism transcending national boundaries, took a substantial step toward the commission of that

crime, and that a destructive device was used in the course of the commission of that crime. This

satisfies the elements of § 923(c).

        Finally, it does not matter here that Count Eleven charged additional predicate offenses as

crimes of violence that no longer qualify as such. “Courts in the Second Circuit have consistently

held that a § 924(c) conviction may survive even when one of multiple predicates has been

invalidated.” United States v. White, No. 16-CR-82, 2020 WL 5117973, at *4 (S.D.N.Y. Aug.

31, 2020) (citing United States v. Walker, 789 F. App’x 241, 244-45 (2d Cir. 2019), in which the

Second Circuit upheld defendants’ § 924(c) convictions based on Hobbs Act robbery, a valid

predicate, even though the other predicate offense, Hobbs Act robbery conspiracy, was invalid).

When a jury is instructed on alternative theories of guilt and returns a verdict that may rest on a

legally invalid theory, it is subject to harmless-error analysis. See Skilling v. United States, 561

U.S. 358, 414 (2010).

        Here, defendant was found guilty on every count of the indictment. The five predicate

offenses for Count Eleven all related to defendant’s efforts to conduct a suicide attack in the



                                                  12
  Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 13 of 18 PageID #: 8428




  United States. In finding defendant guilty on all these counts, the jury necessarily found that he

  intended to kill, maim, or assault victims in the United States, took a substantial step toward doing

  so, and that explosives were the means for accomplishing this goal. Thus, the jury’s verdict

  would not have changed even if Count Eleven had charged only the predicate offense of

  attempting to commit an act of terrorism transcending national boundaries.

 II.       “Enhanced sentence”

               In his second motion to vacate under § 2255 – construed as a motion to amend the

    pending motion, see Whab v. United States, 408 F.3d 116, 119 (2d Cir. 2005) – defendant claims

    that his sentence violates the Supreme Court’s holding in Nelson v. Colorado, 137 S. Ct. 1249

    (2017), 4 because only facts arising out of a final conviction may be considered at sentencing.

    Defendant claims that his “sentence was enhanced due to [the] last [two] counts [of conviction]

    which have become unconstitutional.”

               I think defendant is arguing that the consecutive sentences he received for the two §

    924(c) counts must be vacated if those convictions are overturned. Defendant is correct that the

       portion of his sentence attributable to the vacated conviction on Count Nine cannot stand. As I

       explain below, I will enter an amended judgment rather than conduct a de novo resentencing.

III.       Prejudice to other counts

               Defendant next argues that his remaining counts of conviction should be vacated because

       placing Count Nine before the jury unduly prejudiced his trial. 5 This challenge is without merit.

    There was no evidence presented to the jury for Count Nine that would not otherwise have been


    4
      Nelson found unconstitutional Colorado’s requirement that exonerated defendants use the state’s Exoneration Act
    to seek a refund of costs, fees, and restitution paid. 137 S. Ct. at 1254. Under the Act, the petitioner had to show, by
    clear and convincing evidence, her actual innocence to obtain the refund. See id. at 1255. The Court held that this
    practice violated the presumption of innocence. See id. at 1256.

    5
        Defendant argues the same with regard to the other challenges in his § 2255 motion. Because those challenges are
       meritless, they cannot provide a basis for claiming undue prejudice.

                                                              13
 Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 14 of 18 PageID #: 8429




  presented to support the other counts. The evidence of defendant’s use of guns, rockets,

  grenades, and other weapons while at an al-Qaeda training camp in Pakistan was properly

      admitted to prove defendant’s underlying convictions for conspiracy to commit murder abroad

      (Count Two), because that was the purpose of the training, and for receiving military-type

      training from al-Qaeda (Count Five), because the use of these weapons and destructive devices

      was evidence of the training. Thus, this evidence was relevant and admissible whether or not

   Count Nine was charged.

IV.      The government’s expert witness

             Defendant next claims that he was denied effective cross-examination of the

  government’s expert witness, Evan Kohlmann. Defendant argues that the government failed to

  produce classified discovery about Mr. Kohlmann’s working relationship with the government

  that would negate the suggestion that he was an impartial expert witness.

             At trial, the jury heard about Mr. Kohlmann’s potential bias at length. On direct

  examination, the jury learned that the expert had worked for many different government

  agencies; had served as an FBI consultant for a decade; had been paid hundreds of thousands of

  dollars for his work for the FBI, Department of Justice, and Department of Defense; had testified

  for the Department of Justice twenty-two times; and had by then already invoiced $19,000 for his

  testimony in this case. On cross-examination, the defense questioned Mr. Kohlmann about other

  cases in which he had testified for the government; the fees he received in those cases; his hourly

  rate for testimony in defendant’s case; a $20,000 payment from the government for a video he

  produced; and how his work for the government helped him obtain other lucrative private

  engagements. The defense expressly challenged Mr. Kohlmann as being on the government’s

  side and rooting for the government to win defendant’s case.



                                                     14
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 15 of 18 PageID #: 8430




            In another case involving the same expert, the Second Circuit pointed to similar

  testimony to note that “[s]uch evidence demonstrated that Kohlmann was no newly identified

  fact or expert witness testifying for the first time for the prosecution. Rather, it convincingly

  showed that he had a long-standing association with the government and a strong pecuniary

  motive in its favor.” United States v. Mustafa, 753 F. App’x 22, 34 (2d Cir. 2018). Further

  examination on Mr. Kohlmann’s bias “would have been only ‘marginally relevant’ and

  essentially ‘repetitive’” because the jury had already learned that Mr. Kohlmann had worked for

  the government in other capacities and been paid handsomely for his work. See id.; see also

  Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986) (the Confrontation Clause permits wide

  latitude to reasonably limit cross-examination that is repetitive or only marginally relevant).

            The same is true here. The jury was presented with ample evidence of Mr. Kohlmann’s

  connections to and potential bias toward the government. Thus, defendant was not denied an

  opportunity to effectively cross-examine this witness on his partiality.

            In any event, the classified material regarding Mr. Kohlmann was not discoverable. As I

     determined in another case and find again here, the information at issue is not material to cross-

  examining Mr. Kohlmann in any way. See United States v. Farekh, No. 15-cr-268 (E.D.N.Y.

  Sept. 20, 2017) (Trial Transcript at 1084-85).

V.      De novo resentencing is not warranted

            In United States v. Powers, 842 F.3d 177 (2d Cir. 2016), the Second Circuit clarified that

  “where only part of a conviction is subsequently overturned,” the “‘default rule’ to remedy a so-

  called ‘conviction error’– as distinct from a so-called ‘sentencing error’– is de novo

  resentencing.” Id. at 179 (citing United States v. Quintieri, 306 F.3d 1217, 1228 & n.6 (2d Cir.

  2002)). An exception applies where “the defendant has already received, as his or her sentence



                                                     15
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 16 of 18 PageID #: 8431




 on an upheld count of conviction, a mandatory minimum sentence” because in such cases the

 “district court’s amending its judgment of conviction is, by force of law, ‘strictly ministerial.’”

 Id. at 180 (citation omitted). In other words, resentencing is unnecessary in cases where the

 defendant’s aggregate term of incarceration is unchanged.

         The default rule requiring resentencing de novo does not apply here. The default rule

 applies where the conviction on one or more charges is overturned on appeal. See Powers, 842

 F.3d at 179; United States v. Rigas, 583 F.3d 108, 117 (2d Cir. 2009) (“Quintieri expressly

 created a ‘default rule’ that resentencing is required where part of a conviction is reversed on

 appeal.” (citing Quintieri, 306 F.3d at 1228 n.6)); see also United States v. Desnoyers, 708 F.3d

 378, 386-87 (2d Cir. 2013) (“the defendant is entitled to de novo sentencing when the court of

 appeals reverses a conviction”); United States v. Mends, 412 F. App’x 370, 375 (2d Cir. 2011)

 (“This circuit has adopted a ‘default rule that resentencing is required where part of a conviction

 is reversed on appeal.’”). This is not such a case.

         I agree with the reasoning in Ayyad v. United States, No. 16-CV-4346, 2020 WL

 5018163 (S.D.N.Y. Aug. 24, 2020), that the default rule does not require a de novo resentencing

 in the § 2255 context. As that court explained, “[a] default rule requiring that the district court

 hold a de novo resentencing each and every time a defendant successfully challenges at least one

 count of a multi-count conviction would be in tension with the narrow scope of Section 2255.”

 Id. at *2. The limited availability of relief under § 2255 “reflects an interest in the finality of a

 criminal judgment . . . that is not present on a direct appeal,” and the plain text of § 2255 vests

 the Court “with the discretion to determine first the nature of the relief that ‘may appear

 appropriate.’” Id. (quoting 28 U.S.C. § 2255(b) (“the court . . . shall discharge the prisoner or

 resentence him or grant a new trial or correct the sentence as may appear appropriate”)). I agree



                                                   16
Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 17 of 18 PageID #: 8432




 that I have discretion to hold a de novo resentencing in this context if appropriate but am not

 required to do so.

        I decline to conduct a de novo resentencing here because the resentencing is entirely

 academic. Defendant was sentenced to 65 years’ custody to run concurrently on all underlying

 crimes, 30 years’ custody to run consecutive on the first § 924(c) conviction for Count Nine, and

 life to run consecutive on the second § 924(c) conviction for Count Eleven, for a total of life plus

 95 years. Even after vacating Count Nine, the remaining § 924(c) conviction has a required

 minimum of 30 years to run consecutive to the underlying counts because the offense involved

 the use of a destructive device.

        Because the conviction and sentence on the underlying counts were not tainted by the §

 924(c) count to be vacated here, I will not disturb that 65-years sentence. The remaining §

 924(c) count has a required minimum of 30 years to run consecutive to the underlying counts.

 This results in a new total sentence of 95 years’ custody. In practice, there is no difference

 between 95 years’ custody and life plus 95 years’ custody. Defendant will not be released from

 prison during his lifetime under either sentence. The academic nature of the resentencing

 combined with the special challenges of bringing defendant – currently held at a “supermax”

 facility and subject to stringent Special Administrative Measures – before this Court, lead me to

 conclude that a de novo resentencing is not warranted in this case.

        Accordingly, the Court will enter an amended judgment reflecting the vacatur of Count

 Nine and changing defendant’s term of imprisonment to 30 years’ imprisonment on Count

 Eleven to run consecutive to a total of 65 years’ imprisonment on the underlying counts.




                                                  17
 Case 1:10-cr-00019-BMC Document 515 Filed 10/06/20 Page 18 of 18 PageID #: 8433




VI.      Motion to appoint counsel

             Because I will enter an amended judgment and defendant will not be resentenced de

      novo, I deny his motion to appoint counsel to assist with resentencing as moot.

                                              CONCLUSION

             Defendant’s amended motion for habeas relief under 28 U.S.C. § 2255 is granted in part

      and denied in part. Defendant’s motion to appoint counsel to assist with resentencing is denied.



   SO ORDERED.
                                                    Digitally signed by Brian M.
                                                    Cogan
                                                   ______________________________________
                                                                    U.S.D.J.

   Dated: Brooklyn, New York
          October 6, 2020




                                                     18
